NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           APR 28 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

KATHLEEN PAULSEN; LONNIE                         No. 09-15718
MORRIS; NEVA SMITH; MARCO
RAMIREZ; SIMONE RIVERS; ULISES                   D.C. No. 3:08-cv-03109-EDL
RAMIREZ; FREDI BLOOM; KUO LEW;
CARMEN M. VANCE; JEFF VIRZI;
JESSICA FORT; SELINA JOHNSON;                    MEMORANDUM *
MARY T. MUNDAL; ALISHA
KRUPINSKEY; NUVIA EDITH
URIZAR; JEFF WHITE; WARDELL
ANDERSON; PATRICIA BONELI, all on
behalf of themselves, and on behalf of all
others similarly situated,

              Plaintiffs - Appellants,

  v.

LOCAL NO. 856 OF INTERNATIONAL
BROTHERHOOD OF TEAMSTERS;
INTERNATIONAL BROTHERHOOD
OF TEAMSTERS; JOE MARTINELLI,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                 Elizabeth D. Laporte, Magistrate Judge, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                             Submitted April 13, 2010 **
                              San Francisco, California

Before: SCHROEDER and W. FLETCHER, Circuit Judges, and MOODY, District
Judge.***

      This is an appeal from the district court’s dismissal of a putative class action

by employees of the County of Marin against their Union, Teamsters Local No.

856, and related entities. Plaintiffs allege that defendants fraudulently deprived

them of overtime pay and benefits by entering into a hidden deal with the County

when negotiating their collective bargaining agreement.

      The district court held that the International Brotherhood of Teamsters

(“IBT”) was not a proper defendant and that plaintiffs’ federal statutory claims

under the Labor Management Relations Act and the Labor Management Reporting

and Disclosure Act (“LMRDA”) were time-barred. The district court then

dismissed the remaining state law claims for lack of jurisdiction.

       On appeal, plaintiffs contend that the claims against IBT were improperly

dismissed because plaintiffs properly pleaded facts to establish that Local No. 856

was the agent of IBT. They also contend that several tolling doctrines can cure


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable James Maxwell Moody, Senior United States District
Judge for the Eastern District of Arkansas, sitting by designation.

                                          2
their failure to file their federal statutory claims within the undisputed six-month

statute of limitations. We review the district court’s dismissal de novo, N. County

Commc’ns Corp. v. Cal. Catalog & Tech., 594 F.3d 1149, 1154 (9th Cir. 2010),

and we affirm.

      Plaintiffs cannot state a claim against IBT or Local No. 856 for violating any

federal duty of fair representation, because the federal labor statutes do not apply to

plaintiffs as public employees of a political subdivision of a state. See 29 U.S.C.

§§ 152(2)-(3); Ayres v. Int’l Bhd. of Elec. Workers, 666 F.2d 441, 444 (1982). As

to the state law claims of breach of fiduciary duty and fraudulent concealment

against IBT, we find no basis in California law for applying the theories of

unincorporated association, joint venture, or common enterprise liability to the

relationship between a local and an international union. The cases on which

plaintiffs rely are inapposite. See, e.g., Tenants Ass’n of Park Santa Anita v.

Southers, 272 Cal. Rptr. 361 (Cal. Ct. App. 1990) (mobile home park tenants’

ability to bring suit as an unincorporated association); Barr v. United Methodist

Church, 153 Cal. Rptr. 322 (Cal. Ct. App. 2002) (whether church was amenable to

suit as an unincorporated association); Orosco v. Sun-Diamond Corp., 60 Cal.

Rptr. 2d 179 (Cal. Ct. App. 1997) (sufficiency of showing to support finding of

joint venture); Tran v. Farmers Group, Inc., 128 Cal. Rptr. 2d 728 (Cal. Ct. App.


                                           3
2002) (common enterprise doctrine applicable to insurers and their attorneys).

Because all three of the federal and state claims against IBT were properly

dismissed, IBT is not a proper party to the suit, and there is therefore no basis for

diversity jurisdiction under the Class Action Fairness Act. See 28 U.S.C.

§ 1332(d)(2)(A).

      The only remaining federal claim is an LMRDA claim against the Local’s

business agent, Joe Martinelli. That claim is barred by the statute of limitations,

see Gardner v. Int’l Tel. Employee Local No. 9, 850 F.2d 519 (9th Cir. 1987), and

the amended complaint fails to allege any adequate factual grounds for tolling.

      Without any remaining federal claims to support supplemental jurisdiction

under 28 U.S.C. § 1367(c)(3), the district court’s dismissal of the remaining state

law claims was proper.

      AFFIRMED.




                                           4